Citation Nr: 9932044	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-04 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for pes cavus.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of 
tobacco use.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a facial injury 
with dental trauma.

6.  Entitlement to service connection for a bilateral 
shoulder disorder.

7.  Entitlement to service connection for an acquired 
psychiatric disorder.

8.  Entitlement to an increased (compensable) rating for a 
stress fracture of the right third metatarsal shaft. 

9.  Entitlement to an increased (compensable) rating for a 
stress fracture of the right leg. 

10.  Entitlement to an increased (compensable) rating for a 
stress fracture of the left leg.

11.  Entitlement to a 10 percent disability rating based on 
multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1993 to January 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1997 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  





FINDINGS OF FACT

1.  The veteran has not presented any competent evidence that 
he currently has pes cavus, a back disorder, residuals of 
tobacco use, a bilateral knee disorder, a facial injury with 
dental trauma, a bilateral shoulder disorder, or an acquired 
psychiatric disorder.

2.  There is no evidence that the stress fracture of the 
right third metatarsal shaft, the stress fracture of the 
right leg, or the stress fracture of the left leg is 
currently productive of any disability. 

3.  The veteran's service-connected disabilities do not 
clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The claims for service connection for pes cavus, a back 
disorder, residuals of tobacco use, a bilateral knee 
disorder, a facial injury with dental trauma, a bilateral 
shoulder disorder, and an acquired psychiatric disorder are 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for increased (compensable) ratings for a 
stress fracture of the right third metatarsal shaft, a stress 
fracture of the right leg, and a stress fracture of the left 
leg are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5284 (1999).  

3.  The criteria for a 10 percent rating for multiple 
noncompensable service-connected disabilities are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.324 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

I.  Entitlement To Service Connection For Pes Cavus, A Back 
Disorder,
 Residuals Of Tobacco Use, A Bilateral Knee Disorder, A 
Facial
 Injury With Dental Trauma, A Bilateral Shoulder Disorder,
 And An Acquired Psychiatric Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis or a psychosis is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. 
§ 3.326(a) (1999).  In the present case, however, the veteran 
has failed to appear for several examinations, including 
examinations scheduled in April 1997, October 1997, November 
1997, June 1998, and June 1999.  The veteran has also failed 
to submit any current medical treatment records pertaining to 
the claimed disabilities.  He has also failed to respond to 
letters requesting information for use in evaluating his 
claims, such as a letter from the RO asking the veteran to 
provide details regarding his use of tobacco.  The Board 
notes that the duty to assist is not a one way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information  that 
is essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

In summary, the veteran has not presented any competent 
evidence that he currently has pes cavus, a back disorder, 
residuals of tobacco use, a bilateral knee disorder, a facial 
injury with dental trauma, a bilateral shoulder disorder, or 
an acquired psychiatric disorder.  A service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
Board concludes that the claims for service connection for 
pes cavus, a back disorder, residuals of tobacco use, a 
bilateral knee disorder, a facial injury with dental trauma, 
a bilateral shoulder disorder, and an acquired psychiatric 
disorder are not well-grounded.


II.  Entitlement To Increased Ratings For A Stress Fracture 
Of The Right Third Metatarsal Shaft, A Stress Fracture Of The 
Right Leg, And A Stress Fracture
 Of The Left Leg, Each Rated As Noncompensably Disabling.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for increased ratings is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The evidence includes the veteran's service medical 
records.  The veteran has been afforded an opportunity to 
have disability evaluation examinations, but he failed to 
appear for such examinations.  He has declined the 
opportunity to have a personal hearing.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The stress fractures of the legs may 
be rated under Diagnostic Code 5262 (1999) which provides 
that a 10 percent rating is warranted where there is malunion 
of the tibia and fibula resulting is slight knee or ankle 
disability.  A 20 percent rating is warranted when there is 
moderate disability.  A 30 percent rating is warranted if 
there is marked knee or ankle disability.  A 40 percent 
rating is warranted if there is nonunion of the tibia and 
fibula with loss motion requiring a brace.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5262, 5284 (1999).  The Board 
finds that the veteran's stress fracture of the right third 
metatarsal shaft may be rated by analogy to a foot injury 
under Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a 
moderately-severe injury.  A 30 percent rating is warranted 
for a severe injury.  A 40 percent rating may be assigned if 
there is actual loss of use of the foot.  

Significantly, however, there is no evidence that the stress 
fracture of the right third metatarsal shaft, the stress 
fracture of the right leg, or the stress fracture of the left 
leg is currently productive of any disability.  No current 
medical treatment records have been presented, and the 
veteran has failed to report for disability evaluation 
examinations.  The only current medical evidence which is of 
record consists of x-ray reports dated in June 1998 which 
show that x-rays of the legs and foot were interpreted as 
being normal.  Accordingly, the Board concludes that the 
criteria for increased (compensable) ratings for a stress 
fracture of the right third metatarsal shaft, a stress 
fracture of the right leg, and a stress fracture of the left 
leg, are not met.

III.  Entitlement To A 10 Percent Disability Rating Based On 
Multiple Noncompensable Service-Connected Disabilities.

Finally, the veteran contends that the RO should have granted 
a 10 percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities.  Whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
rating schedule, the rating agency is authorized to apply a 
10 percent rating, but not in combination with any other 
rating.  See 38 C.F.R. § 3.324 (1999).

The veteran's service-connected disabilities are a stress 
fracture of the right third metatarsal shaft, a stress 
fracture of the right leg, and a stress fracture of the left 
leg, all rated as noncompensably disabling.  Significantly, 
however, the evidence does not establish that they clearly 
interfere with normal employability.  Accordingly, the Board 
concludes that the criteria for a 10 percent rating for 
multiple noncompensable service-connected disabilities are 
not met.


ORDER

1.  Service connection for pes cavus is denied.

2.  Service connection for a back disorder is denied.

3.  Service connection for residuals of tobacco use is 
denied.

4.  Service connection for a bilateral knee disorder is 
denied.

5.  Service connection for a facial injury with dental trauma 
is denied.

6.  Service connection for a bilateral shoulder disorder is 
denied.

7.  Service connection for an acquired psychiatric disorder 
is denied.

8.  An increased rating for a stress fracture of the right 
third metatarsal shaft is denied.

9.  An increased rating for a stress fracture of the right 
leg is denied. 

10.  An increased rating for a stress fracture of the left 
leg is denied.

11.  A 10 percent disability rating based on multiple 
noncompensable service-connected disabilities is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

